Citation Nr: 0927100	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-38 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a skin condition, cystic acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1965 to March 
1969, and from February 1982 to January 1986.

This matter comes before the Board of Veterans Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in N. Little 
Rock, AR.

The Veteran appeared before the undersigned for a personal 
hearing in February 2009.  A transcript of the hearing has 
been associated with the claims file.


FINDING OF FACT

The Veteran's skin disability at this time affects 
approximately 40 percent or more of the face and neck


CONCLUSION OF LAW

The criteria for a 30 percent rating for cystic acne with 
scarring of the face have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 7800-
7828 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, 
more appropriately in this case, the "same manifestation" 
under various diagnoses is to be avoided.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that, for 
purposes of determining whether the Veteran is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  In Fenderson, the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  

The RO granted the Veteran a 10 percent rating for his cystic 
acne with scarring of the face under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7800-7828 (2008).  DC 7828 provides 
ratings for acne, including deep acne.  Under DC 7828, deep 
acne affecting 40 percent or more of the face and neck 
warrants a 30 percent rating.  38 C.F.R. § 4.118 (2008).  
Acne is to be rated either under the criteria of Diagnostic 
Code 7828 or rated as disfigurement of the head, face, or 
neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.

Under DC 7800, a 30 percent rating is warranted when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or; 
with two or three characteristics of disfigurement.  A 50 
percent rating is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  See 38 C.F.R. § 4.118, DC 
7800, Note (1).

A VA examination dated January 2007 discusses the Veteran's 
attempts to treat his acne and scarring with little success.  
The examination showed multiple tender nodules on his face, 
retroauricular areas and earlobes.  Specifically, there were 
nodules on the cheeks, chin, earlobes, behind the ears, 
forehead and nose.  The Veteran also had icepick and box-car 
scars along his forehead, cheeks, retroauricular areas, chin 
and nose.

In a VA examination dated April 2008, the examiner found 
multiple cystic nodules to the Veteran's cheeks and pitted 
scars on his face.  The diagnosis was significant acne with 
significant scarring.

The Veteran testified before the undersigned in February 
2009.  He indicated that his acne flares in the summer time, 
causing more infections.  The Veteran indicated and showed 
the VLJ his acne and scarring located on his hands as well as 
his head.  He also testified that he has nodules behind his 
ears, on his earlobes, on his neck, and on his chest and 
back.  He stated that the condition basically affects every 
visible part of his skin.

Based upon the Veteran's appearance before the VLJ and his 
testimony, as well as the VA examinations, the Board finds 
that the Veteran is entitled to a 30 percent rating for his 
skin condition under DC 7800 as the evidence favors a finding 
of two characteristics of disfigurement.

A rating greater than 30 percent is not provided for under DC 
7828 and a greater rating is not warranted under DC 7800 
because the evidence does not show visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features, or; with four or five 
characteristics of disfigurement.

Based upon the evidence, the Board finds that staged ratings 
are not warranted.  In addition, the Board finds no evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization, that would take the Veteran's case outside 
the norm to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in July 2008 that fully addressed all notice 
elements, including the Vazquez-Flores.  The letter informed 
the Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in November 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
submitted private treatment records, provided testimony 
before the undersigned VLJ, and was afforded a VA medical 
examination in April 2008 and January 2007.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 30 percent disability rating for cystic acne is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


